Citation Nr: 9920560	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from February 1960 to March 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the veteran's claim of entitlement to an increased 
evaluation.

Service connection for PTSD was granted in a May 1994 rating 
decision, and a 10 percent evaluation was assigned.  In 
September 1996, the RO received the veteran's informal claim 
for an increased evaluation, which it denied in a May 1997 
rating decision.  The veteran then filed this appeal.  
Subsequent to the veteran's appeal, the RO, in a November 
1998 rating decision, increased the veteran's disability 
rating to 30 percent, with an effective date of September 16, 
1996.  This 30 percent disability rating remains in effect 
and is the subject of this appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD results in impairment of social and 
industrial adaptability with disturbance of affect and mood, 
reduced reliability and productivity but without deficiencies 
in most areas or inability in establishing and maintaining 
effective relationships.

2.  The veteran's PTSD has not rendered his psychiatric 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for PTSD 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996);  38 C.F.R. § 4.130; 
Diagnostic Code 9411, 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).

In this instance, Diagnostic Code 9411 (PTSD) currently 
provides for a 30 percent evaluation where there is evidence 
of occupational and social impairment, with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  

A 50 percent evaluation, the next higher available, is 
warranted where there is evidence of occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is evidence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals; intermittently irrelevant, obscure, or 
illogical speech; near continuous panic or depression 
affecting the ability to function independently; impaired 
impulse control; spatial disorientation; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation, the maximum allowed, is warranted 
where there is evidence of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living; disorientation to time 
or place; and memory loss for names of relatives, one's own 
occupation, or one's own name.

However, where a law or regulation changes during the 
pendency of an appeal, the criteria most favorable to the 
veteran apply, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
such, the veteran's PTSD must be evaluated under both sets of 
criteria, with the more advantageous one utilized.  Id.

In effect, therefore, prior to November 7, 1996, Diagnostic 
Code 9411 provided for a 30 percent evaluation where there 
was evidence of definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, with psychoneurotic symptoms resulting in 
reduction in initiative, flexibility, efficiency, and 
reliability levels, as to produce definite industrial 
impairment.

A 50 percent evaluation, the next higher available, was 
warranted where the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, with reliability, flexibility, and 
efficiency levels so reduced as to result in considerable 
industrial impairment.

A 70 percent evaluation was warranted where the veteran's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired or where 
there was severe impairment in the ability to obtain or 
retain employment, due to such severe and persistent 
psychoneurotic symptoms.

A 100 percent evaluation, again the maximum allowed, was 
warranted where there was evidence that the attitudes of all 
contacts except the most intimate were adversely affected as 
to result in virtual isolation in the community, with totally 
incapacitating psychoneurotic symptoms such as fantasy, 
confusion, panic and explosions of aggressive energy, which 
resulted in a profound retreat from mature behavior, or where 
there was demonstrable evidence of an inability to obtain or 
retain employment.

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1997) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all of the evidence of record pertaining to the 
history of the veteran's PTSD.  In light of the latest and 
most current development of the record, the Board is of the 
opinion that this case presents no evidentiary considerations 
which warrant an exposition of the more remote clinical 
evidence of record.  Here, the Board notes that the basic 
concept of the rating schedule is to compensate for present 
disability, not for past or potential future disability.  See 
38 U.S.C.A. § 1155 (West 1991); see also Francisco v. Brown, 
7 Vet. App. 55 (1994).  As such, the pertinent evidence of 
record consists of VA treatment records (dated from August 
1996 to August 1998), two VA PTSD examinations (conducted in 
April 1997 and in September 1998), and a private psychiatric 
assessment (dated in May 1998).

VA treatment records dated in August 1996 reflect the 
veteran's reports of feeling stressed after a recent job 
loss.  In August 1996, the veteran complained of anxiety, 
hyperarousal, sleep disturbance (severe insomnia), 
nightmares, and agitation.  The veteran also reported having 
stopped his use of alcohol.  The veteran's spouse stated that 
the veteran had told her that he was afraid that he might 
hurt someone when agitated.

A September 1996 intake interview (for day hospital 
treatment) reflects the veteran's reports of having quit his 
job as a heavy equipment operator when he began to experience 
strong feelings of wanting to hurt others with the machinery.  
He quit at a crisis point, when he could no longer tolerate 
the strong homicidal feelings he had.  It was noted that the 
veteran described symptoms of inner rage, severe anxiety, 
hypersensitivity to noise, an inability to be in closed 
areas, and severe nightmares.  The veteran stated that he 
slept only a few hours each night, sitting up in a chair on 
his back porch.  The veteran also stated that he had been 
shooting his gun recently.  He was adamant about having no 
suicidal thoughts.  It was noted that the veteran was not 
working due to symptoms which appeared to stem from his PTSD.  
It was also noted that the veteran could not at that time 
hold employment.  The social worker found the veteran to be 
in much emotional pain, particularly when speaking about 
Vietnam and his service.  Follow-up entries (all dated in 
September) indicate that the veteran was very depressed and 
anxious but cooperative and friendly.  It was also noted that 
the veteran responded enthusiastically in creative arts and 
that he was beginning to feel better doing crafts.  One 
recorded impression indicated that the veteran's PTSD was 
severe.  At the veteran's request, at the end of September 
1996, he was admitted to the psychiatric in-patient unit.

Upon admission into the psychiatric unit, it was noted that 
the veteran felt severely depressed but not suicidal, as well 
as nervous and full of anger, with a desire at times to hurt 
people.  The veteran's comprehension was intact, and he was 
fully alert and oriented.  His attention was poor.  Pursuant 
to treatment, the veteran reported that he slept better, felt 
better, and had a good appetite, although he was isolative 
and stayed to himself quite a bit.  The veteran also reported 
that he had no problems with dreams or flashbacks.  Upon 
discharge, it was noted that the veteran was well groomed and 
displayed no abnormalities of speech or movement.  There were 
no hallucinations, delusions, or paranoia.  The veteran was 
alert and cooperative, and his affect was congruent with his 
mood.  His thought process was goal-directed, with good 
insight.

Subsequent to the veteran's discharge, various entries 
reflect the veteran's deterioration.  The veteran reported 
sleeping less and feeling paranoid, anxious, and restless.  
He also reported having homicidal ideations but no suicidal 
ideations.  Hallucinations and flashbacks returned, and the 
veteran reported having moved out of his residence.  A 
January 1997 general note indicated that the veteran had 
severe combat-induced PTSD, with psychotic features.  A March 
1997 general note reflects the veteran's desire to work, but 
the veteran stated that it was difficult to do so in the 
private sector.  The veteran was again admitted to the 
psychiatric ward, and it was noted in an April 1997 addendum 
that the veteran was under 15 minute close observation for 
the protection of himself and others.  Subsequently, the 
veteran stated that he never had any homicidal ideations and 
that he had only wanted medication so he would not get to 
that point.  An April 1997 psychiatric assessment included a 
GAF rating of 75.

The April 1997 VA examination reflects the veteran's reports 
of an increasing discomfort in remembering his Vietnam 
experiences.  It also reflects the veteran's reports of being 
unable to concentrate on his work and his having voluntarily 
quit his last job.  The examiner noted that the veteran had 
held this job for 25 years.  The examiner also noted the 
veteran's alcohol use.  The examiner indicated that the 
veteran's last hospitalization had been in 1993.  The veteran 
was cooperative and polite during the examination, and it was 
noted that he was well oriented and that his attention was 
directed to the examiner and maintained.  The examiner noted 
that the veteran did not show any depressive manifestation , 
hypervigilance, or discomfort talking about Vietnam, although 
he complained of some nightmares and sleep disturbance.  The 
veteran's chief complaint was the alcohol problem he picked 
up in Vietnam.  The veteran's memory functions were intact, 
although he was not able to understand abstract reasoning.  
He was somewhat tense and revealed a mild degree of anxiety.  
The examiner summarized that the veteran did have a mild 
degree of PTSD but that his general behavioral problem was 
drinking.  The diagnosis was mild PTSD.  The examiner 
commented that the veteran was under treatment, and it was 
hoped that participation in an outpatient program would again 
help the veteran give up alcohol.

VA treatment records dated from May 1997 to May 1998 indicate 
that the veteran relapsed into alcohol use.  The veteran also 
quit his PTSD group.  A June 1997 general note reflects the 
veteran's reports of having again given up alcohol.  At that 
time, the veteran contracted not to use alcohol while taking 
his prescribed medications.  A July 1997 general note 
recorded the veteran's Global Assessment of Functioning Scale 
(GAF) score at 55, with the highest GAF in the past year at 
65.  An August 1997 general note indicates that the veteran 
still heard occasional auditory phenomena, but he was 
euthymic, alert and oriented.  The veteran's judgment was 
intact, and there was no evidence of psychosis.  A September 
1997 general note indicates that the veteran was mildly 
depressed and anxious but without psychosis.  It was also 
noted, though, that the veteran alluded to psychosis when not 
on thiothixene.  His judgment was intact, and he denied any 
suicidal or homicidal ideation.  Follow-up entries continued 
to be negative for findings of psychosis and suicidal or 
homicidal ideation.  A May 1998 attending note indicates that 
the veteran had severe and chronic mental disability due to 
his combat experiences in Vietnam.  The attending note also 
references the veteran's participation in VA outpatient 
treatment programs.  It was recommended that special 
accommodation be given the veteran and that he resume 
intensive outpatient treatment.  It was noted that the 
veteran's mental condition was very fragile.

The May 1998 private psychiatric assessment reflects the 
veteran's reports of his Vietnam experiences and his use of 
alcohol.  It was also noted that the veteran described a 
pervasive pattern of distrustfulness, frequent occurrences of 
explosive temperament, and being awakened in the night due to 
wrestling and physically assaulting his wife while dreaming.  
The veteran was intolerant of individuals walking up behind 
him, and such occurrences provoked a startle reflex which 
caused him to be physically combative.  The veteran reported 
an incident in 1987, in which he threatened to cut off his 
son's head.  He stated that this was typical of his "hair-
trigger" explosive temperament.  The veteran also reported 
having had to quit work as a heavy equipment operator, as he 
feared a loss of control and physically assaulting fellow 
workers.  Mental status assessment found the veteran to be 
cooperative but tense.  He was well oriented to time, place, 
and person. The veteran exhibited some obvious mixed 
emotional distress as he described his Vietnam experiences.  
It was noted that this same emotional distress was visible as 
the veteran described his bewilderment at the escalating 
pattern of his explosive temperamental outbursts.  The 
veteran described an extremely impaired sleep pattern in 
terms of quality and quantity, with frequent nightmares of 
his Vietnam experiences.  The veteran also described an 
intense startle reflex.  It was noted that although the 
veteran admitted to a long history of alcohol abuse, the 
behaviors cited above were not representative of alcohol use 
patterns, especially since the veteran had been abstinent for 
at least seven months.  The veteran's VA treatment was noted, 
as were his prescribed medications.  The Axis I diagnostic 
impression was PTSD, chronic and severe.  The veteran's GAF 
score was 25, and it was noted that the veteran's score had 
not exceeded 25 over the past year.  The recorded prognosis 
indicated that the veteran's chronic PTSD symptom complex 
would persist unabated for an indefinite period in the 
future.  His periodic outpatient treatment management program 
would very likely only be effective in slightly moderating 
some of his intense symptoms.  It was unlikely that such 
treatment endeavors would be effective in facilitating a 
major reduction in the veteran's emotional, mental, and 
behavioral dysfunction, which clearly appeared to be 
secondary to the veteran's combat-related experiences.

A VA general note dated in August 1998 indicates that the 
veteran had had good results with his medication.  Upon 
examination, the veteran was found to be euthymic, alert and 
oriented, with cognition intact.  He was not psychotic, nor 
was he found to be either suicidal or homicidal.

The September 1998 VA examination was conducted by the same 
examiner who examined the veteran in April 1997.  He 
reiterated his earlier assessment that the veteran had mild 
PTSD with alcohol dependence.  The examiner also stressed the 
veteran's alcohol dependence and his numerous 
hospitalizations for treatment.  He referred to the April 
1997 examination as to the veteran's personal and social 
life.  Psychiatric examination found the veteran cooperative.  
The examiner noted that the veteran reported feeling worse 
since their last meeting.  The veteran also complained of 
sleep disturbances and intrusive remembering.  It appeared to 
the examiner that the veteran was well aware of these general 
conditions but actually not too disturbed about them.  The 
examiner indicated that the veteran was seen only once every 
three months in the VA mental heath department, so he was not 
intensively treated.  From the mental standpoint, the veteran 
was well oriented, and his contact with outside reality was 
good.  He did not show any particular anxieties, depression, 
or psychotic symptoms.  It was the examiner's opinion that 
the veteran was the victim of prolonged alcohol consumption 
more than the victim of any PTSD.  His evaluation was 
correctly estimated in April 1997.  The examiner believed 
that the same diagnostic evaluation was valid currently as 
was given in April 1997.  The diagnostic impressions were 
chronic long-term alcohol use and mild PTSD, as described in 
the earlier report in 1997.  A GAF score of 75 was reported.

III.  Application and Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided comprehensive evaluations in connection with 
the claim and other records have been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Service connection is presently in effect for PTSD, which has 
been assigned a 30 percent evaluation.  The schedular 
criteria for evaluation of psychiatric disabilities were 
changed effective November 7, 1996.  Where law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The veteran's claim 
was filed before the changes were published.  Thus, the 
veteran's psychiatric disability must be evaluated under both 
the old and new rating criteria to determine which version is 
more favorable to the veteran.  However, the new criteria may 
not be applied prior to their effective date.  Rhodan v. 
West, 12 Vet. App. 55 (1998).  

Over the course of this claim, the veteran has received 
several comprehensive psychiatric examinations.  
Historically, he has employment as a machinery operator. His 
affect has been overall appropriate and without 
circumstantial thinking.  GAF was assessed as 75 on the most 
recent examination and in 1997 that confirms PTSD symptoms 
mildly impacting the veteran.  

On the most recent examination, the examiner felt that the 
previous VA examination had correctly evaluated the veteran 
and thus his conclusion is felt to confirm that the veteran 
was mildly impacted by his PTSD socially and industrially.  
The VA and private psychiatric examinations were supplemented 
with VA social service interviews that overall showed a 
consistent presentation with the formal psychiatric 
examinations.  It may reasonably be concluded on the basis of 
these reports that the veteran's presentation is viewed 
differently by those who are responsible for his ongoing 
observation and there assessment is another factor to be 
considered in the overall disability evaluation. 

The examiners have rendered a diagnosis of PTSD and a GAF 
scores of 25, 55/65 and 75 that overall range from moderate 
to severe symptoms under the GAF scale in use since November 
7, 1996.  The VA examiner in 1998 maintained the same score 
that would indicate no change was warranted in view of the 
current evaluative criteria.

In reviewing the medical evidence of record, the Board is of 
the opinion that an evaluation in excess of 30 percent for 
the veteran's PTSD is warranted under the new schedular 
criteria.  It is difficult to assess the disability under the 
old criteria since the clinical data from the period 
pertinent to the appeal is minimal.  The veteran had 
apparently been able to work and mild impairment in his 
ability to work has recently been related to his PTSD.  The 
veteran is able to interact with individuals, albeit to a 
limited extent.  Moreover, a GAF score currently of 75 was 
reported that reasonably correlates with the assessment of 
mild to moderate impairment.  

Overall, the veteran's difficulty in maintaining acceptable 
relationships with others and his appreciable social problems 
are well documented.  Considerable impairment of social and 
industrial adaptability does appear to have been demonstrated 
in view of the several comprehensive psychiatric evaluations 
that have described an essentially consistent presentation 
from the standpoint of his ability to functioning the 
workplace.  The recent private examination rated the 
veteran's functioning at 25 and the report does vary greatly 
from contemporaneous VA assessments.  However it may not 
reasonably be accorded insignificant weight in assessing the 
level of impairment, as it was the product of a medical 
professionals in the field of psychiatry.  

A 70 percent evaluation is also not warranted under the new 
criteria, as the veteran has not even been shown to have many 
symptoms characteristic of the rating.  For example, the 
criteria contemplate deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).  Overall, the several examinations have not 
described symptoms that approach this level of impairment.  
Although the representative argues for a higher evaluation, 
and with which the Board agrees, the professional medical 
assessment over several comprehensive examinations does not 
appear to support the view of a higher evaluation than 
contemplated in the 50 percent rating.   

Overall, PTSD has been assessed as mild to moderate on recent 
examinations that, in the Board's opinion, provides ample 
evidence for no greater than a 50 percent rating at this 
time.  Mittleider v. West, 11 Vet. App. 181 (1998). 

The Board notes that from the information on file, it appears 
that the appellant's PTSD has not rendered his disability 
picture unusual or exceptional in nature, shown to in and of 
itself constitute marked interference with employment, or to 
have required frequent inpatient care as to render 
impractical the application of regular schedular standards, 
thereby precluding assignment of an evaluation in excess of 
the current 50 percent rating for PTSD on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).


ORDER

A 50 percent disability rating is granted for PTSD, subject 
to the regulations governing the payment of monetary awards.


		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 

